Citation Nr: 1118913	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-22 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine at L4-5 status post laminectomy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service in the Marines from April 1993 to April 1997 as well as active service in the National Guard from March 2003 to September 2003 and September 2005 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, the Veteran testified during a hearing before the undersigned at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his Board hearing, the Veteran indicated that his back disability had worsened since the last VA examination conducted in March 2007.  Specifically, he testified that he switched from using a push mower to a riding mower, does not reach overhead but rather uses a stool, and asks his children for help.  He added that he is doing things less and having problems more often.  

VA treatment notes from the Charleston Community Based Outpatient Clinic (CBOC) also indicate that the Veteran's disability may have worsened.  While he reported a pain level of just 1 in January 2006, he reported a pain level of 4 in October 2009.

Given the above, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's degenerative disc disease of the lumbosacral spine at L4-5 status post laminectomy.  Updated records from the Charleston CBOC should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the claims file any treatment notes from the Charleston CBOC since November 2009.

2.  The RO should then schedule the Veteran for a VA examination to determine the current severity of his degenerative disc disease of the lumbosacral spine at L4-5 status post laminectomy.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests should be conducted.  The report should set forth all objective findings, including range of motion testing and any neurological manifestations, and the examiner should note any additional limitation with repetitive movement due to factors such as pain, weakness, incoordination, lack of endurance, and fatigability.  A complete rationale should be given for all opinions and conclusions.  

3.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

